Matter of Dooher v Williams (2020 NY Slip Op 05711)





Matter of Dooher v Williams


2020 NY Slip Op 05711


Decided on October 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, AND WINSLOW, JJ.


925.1 CAE 20-01162

[*1]IN THE MATTER OF GEORGE DOOHER, JOHN F. HAGGERTY, JR., AND THOMAS. DADEY, JR., PETITIONERS-RESPONDENTS, V
vSTEVEN WILLIAMS, WORKING FAMILIES PARTY CANDIDATE FOR MEMBER OF CONGRESS, 24TH DISTRICT OF NEW YORK STATE AND PURPORTED WORKING FAMILIES PARTY CANDIDATE FOR SUPREME COURT JUSTICE, 11TH JUDICIAL DISTRICT OF NEW YORK STATE, BRIGHT LIMM, SECRETARY, WORKING FAMILIES PARTY 11TH JUDICIAL DISTRICT NOMINATING CONVENTION AND JULISSA BISONO, CHAIR/PRESIDING OFFICER, WORKING FAMILIES PARTY 11TH JUDICIAL DISTRICT NOMINATING CONVENTION, RESPONDENTS-APPELLANTS, ET AL., RESPONDENTS. 


LEVY RATNER, P.C., NEW YORK CITY (ALEXANDER C. RABB OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
LAW OFFICE OF JOSEPH T. BURNS, WILLIAMSVILLE (JOSEPH T. BURNS OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from a judgment of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered September 4, 2020 in a proceeding pursuant to Election Law article 16. The judgment, inter alia, granted the petition, ordered the removal from the ballot of respondent Steven Williams as Working Families Party candidate for Supreme Court Justice, 11th Judicial District, and ordered the restoration to the ballot of respondent Steven Williams as Working Families Party candidate for Member of Congress, 24th Congressional District. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: October 13, 2020
Mark W. Bennett
Clerk of the Court